DETAILED ACTION
Applicant's submission filed on October 27, 2020 has been entered. Currently, claims 1, 4-7, 11, 12 and 21-29 are pending with claims 2, 3, 8-10 and 13-20 cancelled, claims 24-29 newly added, and claims 1, 22 and 23 amended. Applicant’s amendments to claim 23 have obviated the previously filed rejection of the claim under 35 U.S.C. 112(b). The following is a complete response to the October 27, 2020 communication.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4-7, 21-24 and 26-30 are rejected under 35 U.S.C. 103 as being unpatentable over Cosmescu (US Pat. No. 7,083,601 B1) further in view of Willyard et al. (US Pat. Pub. 2012/0232544 A1).
Regarding claims 1 and 28, Cosmescu discloses a medical system comprising a medical device having a surgical electrode and an irrigation line (handpiece 50 with electrode 130 and port 70), a regular irrigation assembly configured to be in fluid communication with the irrigation line of the medical device, where the regular irrigation assembly comprises a first device configured to control irrigation flow with the irrigation line (regular flow assembly formed by 1/3/19), a low flow irrigation assembly configured to be in fluid communication with the irrigation line of the medical device, where the low flow irrigation assembly comprises a second device configured to control irrigation flow with the irrigation line (low flow assembly formed by 2/4/20), a logical controller (controller 10), wherein the logical controller is configured to control an irrigation flow rate of a first and a second selected irrigation flow 10 is configured to control the pump 7 as in col. 5; 25-28 to control the speed of the pump, the speed control being configured to provide for a first selected flow with a rate and a second selected flow with a rate), and where the regular irrigation assembly is configured to provide the first selected irrigation flow rate when the second device of the low flow irrigation assembly is off (1/3/19 is configured to provide a fluid at a first selected irrigation flow through its tubing when 2/4/20 are off), and the low flow irrigation assembly is configured to provide the second selected irrigation flow rate when the first device of the regular irrigation assembly is off ( 2/4/20 is configured to provide a fluid at a first selected irrigation flow through its tubing when 1/3/19 are off). 
Cosmescu, while providing for pre-warming the fluid in each of the containers 1 and 2 (see col. 5; 61 – col. 6; 11), Cosmescu fails to provide for a feature sensor, wherein the feature sensor is a temperature sensor, and wherein the logical controller is configured to control an irrigation flow rate of a first and a second selection irrigation flow through the irrigation line of the medical device in response to an input of the temperature sensor such that the second selected irrigation flow rate is different than the first selected irrigation flow rate. 
Willyard discloses a similar system and device as that of Cosmescu and specifically provides for the use of a feature sensor in the form of a temperature sensor (see [0034] providing for one or more sensors in the form of temperature sensors for sensing a fluid temperature), the temperature sensor being provided on the medical device and operable to sense temperature at a treatment site (via the placement of TS1 as in Willyard at the distal end or tip of the medical device and with such operable to sense fluid temperature at the treatment site), and wherein the temperature sensor is coupled to a logical controller (such as [0036] with 82) for controlling an irrigation flow rate through an irrigation line in response to an input from the temperature sensor 50 based on determination of a desired fluid-flow rate using temperature data received from one or more temperature sensors”).
Therefore, it is the Examiner’s position that it would have been obvious to one of ordinary skill in the art at the time of filing to utilize a temperature sensor located at the distal end or tip of the medical device and coupled to the controller of Cosmescu in view of the teaching of Willyard to provide for the control of the irrigation flow rate at the first and the second selected irrigation flow in response to input from the temperature sensor. Willyard establishes the usage of temperature data to provide for control over flow rate within an irrigation system, with such ensuring that a desired fluid flow for a given temperature level is provided. In the instant case, the feedback from a temperature sensor would ensure that the fluid in one or both of the reservoirs is pre-heated and that the fluid providing the selected first and/or second irrigation flow through the device is achieving a desired temperature at the distal end of the device.
As a result of the control of the pump 7 by the logic control 10 in Cosmescu and in view of the feedback from the temperature sensor per Willyard, the Examiner is of the position that it would have been obvious, if not inherent for the first and second fluid flow rates to be different from one another. The Examiner is of the position that the respective flow rate through each of the regular and low flow irrigation assemblies would have any number of values when operating as disclosed in Cosmescu. Further, in view of the temperature feedback from the feature sensor, the use of the thermal feedback controlled rate of fluid flow would result in different flow rates at a point/time of operation between each of the assemblies when operating in order to achieve the desired temperature at the temperature sensor at the distal end of the device. Control systems 
Regarding claim 4, Cosmescu provides that the low flow irrigation assembly comprises a low flow sensor configured to be in communication with the logical controller (5 in communication with the controller 10 via the electrical communication through 6).
	Regarding claim 5, in view of the combination in the rejections of claims 1 and 4 above, Cosmescu provides that the low flow sensor is configured to be feedback controlled by the logical controller in response to the input of the feature sensor.
Regarding claim 6, Cosmescu provides that the low flow irrigation assembly comprises a low flow sensor configured to be in communication with the logical controller (5 in communication with the controller 10 via the electrical communication through 6).
	Regarding claim 7, in view of the combination in the rejections of claims 1 and 4 above, Cosmescu provides that the low flow sensor is configured to be feedback controlled by the logical controller in response to the input of the feature sensor.
Regarding claim 21, Cosmescu provides that the first device comprises a first valve block, the first valve block configured to turn on or off the regular irrigation assembly for inputting the selected irrigation flow (3), and wherein the second device comprises a second valve block, the second valve block configured to turn on or off the low flow irrigation assembly for inputting the selected irrigation flow (4).
Regarding claim 22, in view of the combination above, the combined logical controller of Cosmescu and Willyard would be so configured to control the irrigation flow rate of the selected 
Regarding claim 23, in view of the combinations above, the combined logical controller would further be configured to control the temperature of a surgical blade of the medical device through the temperature sensor (via the control of fluid rate in response to temperature sensor data, the control of the flow rate as in the rejection of claim 1 above would result in control over temperature of the blade of Cosmescu).
Regarding claim 24, in view of the rejection of claim 1 above, Willyard further provides for the placement of the temperature sensor at the distal end of the device at any desirable location to sense the temperature thereat (see [0070] providing for TS1 being disposed “at any suitable position to allow for sensing of temperature”). Therefore, it is the Examiner’s position that it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have utilized placement of the temperature per the disclosure of Willyard on the surgical blade of Cosmescu. Willyard readily provides that the movement of the temperature sensor at locations at the distal end of a surgical device is known in the art with each placement being suitable for temperature sensing and working equally as well as one another, and with a reasonable expectation of success.
Regarding claims 26 and 27, in view of the combination with Willyard in the rejection of claim 1 above, Willyard further provides and makes obvious the use of a thermocouple or thermistor as the temperature sensor in view of the teaching in [0071].
Regarding claim 29, Cosmescu discloses a medical system comprising a medical device having a surgical electrode and an irrigation line (handpiece 50 with electrode 130 and port 70), 1/3/19), a low flow irrigation assembly configured to be in fluid communication with the irrigation line of the medical device, where the low flow irrigation assembly comprises a second device configured to control irrigation flow with the irrigation line (low flow assembly formed by 2/4/20), a logical controller (controller 10), wherein the logical controller is configured to control an irrigation flow rate of a first and a second selected irrigation flow through the irrigation line of the medical device (10 is configured to control the pump 7 as in col. 5; 25-28 to control the speed of the pump, the speed control being configured to provide for a first selected flow with a rate and a second selected flow with a rate), and where the regular irrigation assembly is configured to provide the first selected irrigation flow rate when the second device of the low flow irrigation assembly is off (1/3/19 is configured to provide a fluid at a first selected irrigation flow through its tubing when 2/4/20 are off), and the low flow irrigation assembly is configured to provide the second selected irrigation flow rate when the first device of the regular irrigation assembly is off ( 2/4/20 is configured to provide a fluid at a first selected irrigation flow through its tubing when 1/3/19 are off). 
Cosmescu, while providing for pre-warming the fluid in each of the containers 1 and 2 (see col. 5; 61 – col. 6; 11), Cosmescu fails to provide for a temperature sensor provided on the medical device and operable to sense temperature at the treatment site, and wherein the logical controller is configured to control an irrigation flow rate of a first and a second selection irrigation flow through the irrigation line of the medical device in response to an input of the temperature sensor.
82) for controlling an irrigation flow rate through an irrigation line in response to an input from the temperature sensor (see [0034] providing for “a thermal-feedback-controlled rate of fluid flow; see also [0041] providing for “control the flow-control device 50 based on determination of a desired fluid-flow rate using temperature data received from one or more temperature sensors”).
Therefore, it is the Examiner’s position that it would have been obvious to one of ordinary skill in the art at the time of filing to utilize a temperature sensor located on the medical device and coupled to the controller of Cosmescu in view of the teaching of Willyard to provide for the control of the irrigation flow rate at the first and the second selected irrigation flow in response to input from the temperature sensor. Willyard establishes the usage of temperature data to provide for control over flow rate within an irrigation system, with such ensuring that a desired fluid flow for a given temperature level is provided. In the instant case, the feedback from a temperature sensor would ensure that the fluid in one or both of the reservoirs is pre-heated and that the fluid providing the selected first and/or second irrigation flow through the device is achieving a desired temperature at the distal end of the device. 
Regarding claim 30, Cosmescu provides for a medical system comprising a medical device having a surgical electrode and an irrigation line (handpiece 50 with electrode 130 and 70), a regular irrigation assembly configured to be in fluid communication with the irrigation line of the medical device, where the regular irrigation assembly comprises a first device configured to control irrigation flow with the irrigation line (regular flow assembly formed by 1/3/19), a low flow irrigation assembly configured to be in fluid communication with the irrigation line of the medical device, where the low flow irrigation assembly comprises a second device configured to control irrigation flow with the irrigation line (low flow assembly formed by 2/4/20), a logical controller (controller 10),  and wherein the logical controller is configured to control at least one of an irrigation flow rate, an irrigation flow volume, or an irrigation flow pressure of a first and second selected irrigation flow through the irrigation line of the medical device (10 is configured to control the pump 7 as in col. 5; 25-28 to control the speed of the pump, the speed control being configured to provide for control over a flow rate, flow volume and/or flow pressure), the regular irrigation assembly is configured to provide the at least one of the first selected irrigation flow rate, the first selected irrigation flow volume, or the first selected irrigation flow pressure when the second device of the low flow irrigation assembly is off (1/3/19 is configured to provide a fluid at a first selected irrigation flow through its tubing when 2/4/20 are off), and the low flow irrigation assembly is configured to provide the at least one of the second selected irrigation flow rate, the second selected irrigation flow volume, or the second selected irrigation flow pressure when the first device of the regular irrigation assembly is off (2/4/20 is configured to provide a fluid at a first selected irrigation flow through its tubing when 1/3/19 are off). 
Cosmescu, while providing for pre-warming the fluid in each of the containers 1 and 2 (see col. 5; 61 – col. 6; 11), Cosmescu fails to provide for a feature sensor, wherein the feature sensor is a temperature sensor operable to sense temperature at a treatment site, and wherein the 
Willyard discloses a similar system and device as that of Cosmescu and specifically provides for the use of a feature sensor in the form of a temperature sensor (see [0034] providing for one or more sensors in the form of temperature sensors for sensing a fluid temperature), the temperature sensor being provided on the medical device and operable to sense temperature at a treatment site (via the placement of TS1 as in Willyard at the distal end or tip of the medical device and with such operable to sense fluid temperature at the treatment site), and wherein the temperature sensor is coupled to a logical controller (such as [0036] with 82) for controlling an irrigation flow rate, irrigation flow pressure or irrigation flow volume through an irrigation line in response to an input from the temperature sensor (see [0034] providing for “a thermal-feedback-controlled rate of fluid flow; see also [0041] providing for “control the flow-control device 50 based on determination of a desired fluid-flow rate using temperature data received from one or more temperature sensors”).
Therefore, it is the Examiner’s position that it would have been obvious to one of ordinary skill in the art at the time of filing to utilize a temperature sensor located at the distal end or tip of the medical device and coupled to the controller of Cosmescu in view of the teaching of Willyard to provide for the control of the irrigation flow rate at the first and the second selected irrigation flow in response to input from the temperature sensor. Willyard 
As a result of the control of the pump 7 by the logic control 10 in Cosmescu and in view of the feedback from the temperature sensor per Willyard, the Examiner is of the position that it would have been obvious, if not inherent for the first and second fluid flow rates/pressures/volumes to be different from one another. The Examiner is of the position that the respective flow rate/pressure/volume through each of the regular and low flow irrigation assemblies would have any number of values when operating as disclosed in Cosmescu. Further, in view of the temperature feedback from the feature sensor, the use of the thermal feedback controlled rate of fluid flow would result in different flow rates/pressures/volumes at a point/time of operation between each of the assemblies when operating in order to achieve the desired temperature at the temperature sensor at the distal end of the device. Control systems that utilize real-time feedback to control a variable of the system, the feedback would be providing real-time adjustments via the logical controller to the flow rate/pressure/volume through each of the regular and low assemblies such that the assemblies with provide for different rates/pressures/volumes through each respective assemblies and different times/parameters of operation.


Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Cosmescu (US Pat. No. 7,083,601 B1) in view of Willyard et al. (US Pat. Pub. 2012/0232544 A1) as applied to claim 1 above, and further in view of Nardella (US Pat. No. 5,342,357).
Regarding claims 11 and 12, while Cosmescu provides for the device to be used for electrosurgery, and for the inclusion of an electrode, Cosmescu fails to provide for the device to be specifically monopolar or bipolar in nature. Nardella discloses a similar device as that of Cosmescu and provides for the use of either monopolar or bipolar treatment of tissue along with the use of fluid (see col. 10; 18-25). Therefore, it is the Examiner’s position that it would have been obvious to one of ordinary skill in the art at the time of filing to utilize either a monopolar arrangement or a bipolar arrangement as set forth in Nardella with the electrosurgical device of Cosmescu to provide for known alternative arrangements to treat tissue. Nardella readily shows that either arrangement is equally suited for performing electrosurgery in the body in the presence of fluid to achieve a desired tissue effect.
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Cosmescu (US Pat. No. 7,083,601 B1) further in view of Willyard et al. (US Pat. Pub. 2012/0232544 A1) as applied to claim 1 above, and further in view of Edwards (US Pat. No. 5,728,094).
Regarding claim 25, while Willyard provides the use of a thermistor or thermocouple as in [0071], the combination of Cosmescu and Willyard fails to provide that the temperature sensor is an IR temperature sensor. Edwards discloses a device for supplying fluid to a treatment area, and which further includes a number of temperature sensors (42) thereon. Edwards further provides that such sensors can be any of a thermocouple, thermistor and an IR temperature sensor (See col. 6; 61-67). Therefore, it is the Examiner’s position that it would have been obvious to one of ordinary skill in the art at the time of filing to have utilized an IR temperature .
Response to Arguments
Applicant’s arguments, see pages 7-11 of the Remarks filed February 4, 2021 with respect to the rejection of independent claims 1 and 29 under 35 U.S.C. 103 as unpatentable over the combination of Cosmescu in view of Willyard have been fully considered and are persuasive. Specifically, as noted on page 10 of the Remarks, Applicant’s amendments to each of claims 1 and 29 to clarify that it is now the first selected irrigation flow rate and the second selected irrigation flow rate, and further in claim 1 that the second selected irrigation flow rate is different than the first selected irrigation flow rate has overcome the previous interpretation of the Cosmescu reference where the Examiner relied upon any number of factors other than the flow rate to be different while still qualifying as the “flow” being different from one another. Therefore, the prior rejections of the claims based on this interpretation have been withdrawn.  
However, upon further consideration, the Examiner has proffered new interpretations of the Cosmescu disclosure in the rejections of independent claims 1, 29 and 30 in the Action above. Specifically, the Examiner has updated the interpretations of Cosmescu with respect to the logical controller, the regular irrigation assembly, the low flow irrigation assembly, and the functionality provided by each in the rejections above to address the amended versions of claims 1 and 29, as well as newly filed claim 30. The Examiner is of the position that these newly proffered interpretations in the rejections of claims 1, 29 and 30 above under 35 U.S.C. 103 as rate.
As such, it is the Examiner’s position that the following newly proffered rejections are tenable for at least the reasoning set forth in the action above:
Claims 1, 4-7, 21-24 and 26-30 are rejected under 35 U.S.C. 103 as being unpatentable over Cosmescu (US Pat. No. 7,083,601 B1) further in view of Willyard et al. (US Pat. Pub. 2012/0232544 A1).
Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Cosmescu (US Pat. No. 7,083,601 B1) in view of Willyard et al. (US Pat. Pub. 2012/0232544 A1) as applied to claim 1 above, and further in view of Nardella (US Pat. No. 5,342,357).
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Cosmescu (US Pat. No. 7,083,601 B1) further in view of Willyard et al. (US Pat. Pub. 2012/0232544 A1) as applied to claim 1 above, and further in view of Edwards (US Pat. No. 5,728,094).

Upon receipt of the instant action, Applicant is invited to contact the Examiner to request a telephonic interview to discuss the findings of the Action in order to help expedite further prosecution of the application.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD HUPCZEY, JR whose telephone number is (571)270-5534.  The examiner can normally be reached on Monday - Friday; 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on (571) 272-1213.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/Ronald Hupczey, Jr./Primary Examiner, Art Unit 3794